DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of JP 2018-015281 filed April 11, 2018, JP 2018-021320 filed February 8, 2018, and JP 2017-158942 filed August 21, 2017 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication of PCT/JP 2018/023020 filed June 15, 2016.
Claim Status
Claims Filing Date
September 7, 2022
Amended
1, 2
Cancelled 
5
Pending
1-4, 6-10
Withdrawn
6-10
Under Examination
1-4


Response to Arguments
Zeik
Applicant’s arguments, see Remarks pg. 4 para. 5, filed September 7, 2022, with respect to Zeik have been fully considered and are persuasive.  The rejection of Zeik has been withdrawn. 
	The applicant persuasively argues Zeik teaches a Cu-21Nb-3Mo alloy, but amended claim 1 expressly excludes Nb (Remarks pg. 4 para. 5).
Kobayashi 
Applicant’s arguments, see Remarks pg. 5 para. 1, filed September 7, 2022, with respect to Kobayashi have been fully considered and are persuasive.  The rejection of Kobayashi has been withdrawn.
	The applicant persuasively argues Kobayashi teaches a Cu-W composite, but amended claim 1 expressly excludes W (Remarks pg. 5 para. 1).
Ming in view of Tsubota
Applicant’s arguments, see Remarks pg. 5 para. 4, filed September 7, 2022, with respect to Ming in view of Tsubota have been fully considered and are persuasive.  The rejection of Ming in view of Tsubota has been withdrawn.
	The applicant persuasively argues Ming teaches a CuNiZrY alloy, but amended claim 1 expressly excludes Zr (Remarks pg. 5 para. 4).
	New Grounds
	In light of claim amendment and upon further consideration, new grounds of rejection are made over Tan in view of Tsubota, Grunthaler in view of Tsubota, and over Xie.
Claim Interpretation
	Claim 1 line 3 “the at least one additive element exists only in the copper alloy powder” will be interpreted in light of applicant’s specification of the at least one additive element being mixed within the chemical structure of the copper alloy powder. This interpretation is supported by applicant’s specification recites producing the copper alloy powder by atomization ([0012]), where in the remarks filed November 4, 2021 on pg. 8 para. 1 applicant argues that in atomization molten raw materials merge into an alloy. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (Tan et al. Structures, properties and responses to heat treatment of Cu-Y alloys prepared by mechanical alloying. Journal of Alloys and Compounds 278 (1998) 201-208.) in view of Tsubota (US 2016/0332227).
Regarding claims 1-4, Tan teaches a Cu90Y10 (i.e. 7.4 at% Y) powder milled for 20 h that includes an alpha-Cu phase with small amounts of Cu5Y/Cu4Y phases (i.e. the at least one additive element exists only in the coper alloy powder) (3.1.1 Results of XRD and TEM, Fig. 1) with a particle size of 29 +/- 21 um and a particle size distribution having a maximum close to 20 um (i.e. the copper alloy powder has an average particle diameter D50 of from 20 to 100 um) (3.2.1. Results of SEM and particle size analysis). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Tan is silent to the oxygen concentration of the copper alloy powder.
Tsubota teaches copper alloy powder ([0006]) with oxygen as an impurity element at a content of less than 0.10 mass% (1,000 ppm) ([0042]).
It would have been obvious to one of ordinary skill in the art in the Cu90Y10 alloy powder of Tan to limit the oxygen to less than 0.10 mass% (1,000 ppm) because oxygen in this amount is a known impurity element when manufacturing Cu alloy powder (Tsubota [0042]). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Grunthaler (US 4,818,283) in view of Tsubota (US 2016/0332227).
Regarding claims 1-3, Grunthaler teaches a dispersion hardened copper alloy (1:7-10) with 0.3 to 15 wt% Mo (i.e. 0.10 to 10.5 at% Mo) (1:63-64, 3:22-26) with submicron size molybdenum particles embedded in the copper matrix (i.e. the at least one additive element, Mo, exists only in the copper alloy powder) (3:51-55) where the copper melt has an oxygen content of less than 10 ppm (3:5-9) and the melt is then atomized into particles under an inert atmosphere such as argon (3:25-40). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Grunthaler teaches deoxidizing the copper melt (2:67-68, 3:1-10) and manufacturing the copper alloy powder by gas atomization (3:33-41).
Grunthaler is silent to the oxygen concentration of the copper alloy powder.
Tsubota teaches copper alloy powder ([0006]) with oxygen as an impurity element at a content of less than 0.10 mass% (1,000 ppm) ([0042]).
It would have been obvious to one of ordinary skill in the art in the CuCrY alloy powder of Grunthaler to limit the oxygen to less than 0.10 mass% (1,000 ppm) because oxygen is a known impurity element when manufacturing Cu powder (Tsubota [0042]) by gas atomization (Tsubota [0051]; Grunthaler 3:33-41). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 4, Grunthaler teaches manufacturing the copper alloy powder by gas atomization (3:33-41).
Grunthaler is silent to the average particle diameter D50 of the copper alloy powder.
Tsubota teaches a copper alloy powder ([0006]) manufactured by gas atomization )[0051]) with an average particle size of approximately 50 to 100 um ([0049]).
It would have been obvious to one of ordinary skill in the art in the process of Grunthaler for the copper alloy powder average particle size to be approximately 50 to 100 um because it is a known average copper alloy powder particle size that results from producing a copper alloy powder by gas atomization (Tsubota [0006], [0049], [0051]).
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (Xie et al. Investigation on the Cu-Cr-RE alloys by rapid solidification. Materials Science and Engineering A304-206 (2001) 529-533.).
Regarding claims 1-4, Xie teaches a CuCrY alloy powder with 2.4 wt% Y (i.e. 1.7 at% Y), D50 of 60 um, and oxygen concentration of 0.12 wt% (1200 ppm) (2. Materials and experimental details para. 1, Table 1) where the chromium and rare-earth (i.e. Y) are dissolved in the alloy powder (3.1 Results of XRD, 3.2. Results of TEM, 5. Conclusions, Table 2, Figs. 1, 2). An oxygen concentration of 0.12 wt% (1200 ppm) is closed to the claimed oxygen concentration of 1000 wtppm (0.10 wt%) or less that, absent evidence to the contrary, one of ordinary skill in the art would expect the prior art copper alloy powder to have the same properties as the claimed copper alloy powder. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap but are close. MPEP 2144.05(I).
Related Art
Raghu (Raghu et al. Synthesis of nanocrystalline copper-tungsten alloys by mechanical alloying. Materials Science and Engineering A304-206 (2001) 438-441.)
Raghu teaches copper-5 vol% (10.2 wt%, 3.8 at%) W powder milled in inert (argon) and reducing (hydrogen) atmospheres (2. Experimental) where after about 8 hours of milling the distribution of the tungsten particles in the copper matrix becomes uniform (3. Results and discussion para. 2, Fig. 2d). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735